FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 25, 2020

                                      No. 04-19-00318-CV

                             Leticia R. BENAVIDES,
                                     Appellant
                                          v.
 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                         al.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        On August 21, 2020, this court ordered appellant to provide proof of payment or
arrangements to pay for the reporter’s record. Our order also ordered the court reporter, Ms. Gay
Richey, to file the outstanding volumes of the reporter’s record within twenty days of appellant
filing written proof of payment or arrangements to pay. We cautioned Ms. Richie that if she
failed to timely file the record, a show cause order would be issued.

        On August 25, 2020, appellant provided written proof that she had mailed a check for
$1,500 to Ms. Richie and the check has been cashed. Because appellant provided written proof
that she made arrangements to pay for the record, Ms. Richie is ORDERED to file the
outstanding volumes of the reporter’s record no later than September 9, 2020.

       If Ms. Richie fails to file the record by September 9, 2020, an order will be issued
directing Ms. Richie to appear before this court in person and show cause why she should
not be held in contempt for failing to file the record.

         The clerk of this court is directed to cause a copy of this order to be served on Ms.
Richie by certified mail, return receipt requested, or give other personal notice of this order with
proof of delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed,” Tex. R. App. P. 35.3(c), the clerk of this court is
directed to serve a copy of this order on the Honorable Jose A. Lopez, Judge of the 49th Judicial
District Court.
                                                                             FILE COPY




                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court